DETAILED ACTION
This office action is made final. Claims 1-2, 4-13, and 15-20 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendment date 3/11/2022, amended claims 1, 12, and 20; and canceled claims 3 and 14.
Response to Amendment
The previously pending rejection to claims 1-20, under 35 USC 101 (Alice), will be maintained.
Response to Arguments
Applicant’s arguments received on date 3/11/2022 have been fully considered, but they are not persuasive. Moreover, any new grounds of rejection have been necessitated by Applicant's amendments to the claims. The art rejection has been updated to address these amendments.

Response to Arguments under 35 USC 101:
Applicant asserts that “determining further comprises implementing one or more optimization algorithms on the one or more initial travel routes with one or more factoring parameters, wherein the one or more factoring parameters comprises maximizing a value of the one or more resources associated with the one or more resource distribution entities along the one or more travel routes and minimizing an estimated amount of time to travel from the origin to the destination, requires action by a processor that cannot be practically applied in the mind, at least because it requires a processor accessing computer memory indicative of application usage.” Examiner respectfully disagrees.

Pursuant to 2019 Revised Patent Subject Matter Eligibility Guidance, in order to determine whether a claim is directed to an abstract idea, under Step 2A, we first (1) determine whether the claims recite limitations, individually or in combination, that fall within the enumerated subject matter groupings of abstract ideas (mathematical concepts, certain methods of organizing human activity, or mental processes), and (2) determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. Next, if a claim (1) recites an abstract idea and (2) does not integrate that exception into a practical application, in order to determine whether the claim recites an “inventive concept,” under Step 2B, we then determine whether the claim recites any of the additional elements beyond the recited abstract idea, individually and in combination, are significantly more than the abstract idea itself. 84 Fed. Reg. 56.
Here, under the first prong of Step 2A, the claims (claim 1, and similarly claims 12 & 20) recite “implementing one or more optimization algorithms on the one or more initial travel routes with one or more factoring parameters, wherein the one or more factoring parameters comprises maximizing a value of the one or more resources associated with the one or more resource distribution entities along the one or more travel routes and minimizing an estimated amount of time to travel from the origin to the destination.” 
A claim recites mental processes when the claim recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion), wherein if the claim, under its broadest reasonable interpretation, covers the claim being practically performed in the mind but for the recitation of generic computer components, then the claim is in the mental process and mathematical concept category. Id. at 52 n.14. Therefore, contrary to Applicant’s assertions, the claims are directed to mental processes.

Applicant asserts that “the pending claims recite a particular way of implementing optimization algorithms to determine the best travel routes from a list of initial travel routes by maximizing a value of the one or more resources associated with the one or more resource distribution entities along the one or more travel routes and minimizing an estimated amount of time to travel from the origin to the destination.” Examiner respectfully disagrees.

As discussed below in section 101, under the second prong of Step 2A, we determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55.
Here, under the second prong of Step 2A, the only additional elements beyond the recited abstract idea of claim 1, and similarly claims 12 and 20, are the recitations of “implementing one or more optimization algorithms on the one or more initial travel routes with one or more factoring parameters, wherein the one or more factoring parameters comprises maximizing a value of the one or more resources associated with the one or more resource distribution entities along the one or more travel routes and minimizing an estimated amount of time to travel from the origin to the destination are carried out by one or more processors,” and these additional elements, individually and in combination, are nothing more than computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. 

Applicant asserts that “The pending claims include several additional element or combination of elements that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present.” Examiner respectfully disagrees.

When viewed individually and as an ordered combination, these additional elements provide no more than appending the recited abstract idea to a computing devices for carrying out the recited abstract idea, and as evinced by Todasco et al. (US Pub. No. 2019/0120654) in view of Tengler et al. (US Pub. No. 2012/0054028), hereinafter Todasco et al., Fig. 1 demonstrates that it is well-understood, routine and conventional for at least one non-transitory storage device; at least one processing device coupled to the at least one non-transitory storage device, wherein the at least one processing device; an onboard computing device. Moreover, Tengler et al., para [0018] demonstrates that it is well-understood, routine and conventional for computing devices. The evidence on record does indeed support a determination that the limitations in question are well-understood, routine, and conventional. Therefore, as shown by cited prior art references, the 2B features of the invention are “routine and conventional.” It is when the claims are wholly directed to the abstract idea without anything significantly more in the claims that the claims are deemed to preempt or monopolize the exception (i.e. the abstract idea).
Each of the limitation referred to by Applicant are not additional elements beyond the recited abstract idea, but rather, they are part of and directed to the abstract mental process and mathematical concept discussed above with respect to the first prong of Step 2A. To the extent that these elements of the abstract idea are specific, narrow, or novel and non-obvious, this is not sufficient to be significantly more than an abstract idea because, as noted above, as noted above, even novel and newly discovered judicial exceptions are still exceptions, despite their novelty. July 2015 Update, p. 3; see SAP America at 2. Further, simply reciting specific limitations that narrow the abstract idea does not make an abstract idea non-abstract. 79 Fed. Reg. 74631; buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1355 (2014); see SAP America at 12.
Aside from the aforementioned additional elements beyond the abstract idea discussed above (e.g., carried out by at least one processor), each of the elements Applicant asserts are not well-understood, routine, and conventional are themselves abstract, which is similar to the limitations identified by Applicant in SAP America as allegedly significantly more than the abstract, and as discussed by the court in SAP America, “are themselves abstract.” Id. at p. 11. In such circumstances, judgement “that the claims recite no ‘inventive concept’ is proper.” Id. at p. 11. As discussed in SAP America, no matter how much of an advance the claims recite, when “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm,” “[a]n advance of that nature is ineligible for patenting.” Id. at p. 3.
If all that is required to impart patent eligibility is to recite limitations requiring that an abstract idea is applied on generic arrangement of generic computer components (e.g., “carried out by at least one computing device”), like in the present claims, as discussed by the Court in Alice Corp. Pty. Ltd. v. CLS Bank Int’l, et al., 134 S.Ct. 2347 (2014), "an applicant could claim any principle of the physical or social sciences by reciting a computer system configured to implement the relevant concept." Alice at 2358-2359 (internal citations and quotations omitted). "Such a result would make the determination of patent eligibility depend simply on the draftsman's art, thereby eviscerating the rule that laws of nature, natural phenomena, and abstract ideas are not patentable." Id.

Response to Arguments under 35 USC 103:
Applicant asserts that none of the Office's cited references teach or suggest “determining one or more travel routes for the user based on at least receiving the origin and the destination, wherein determining further comprises implementing one or more optimization algorithms on the one or more initial travel routes with one or more factoring parameters, wherein the one or more factoring parameters comprises maximizing a value of the one or more resources associated with the one or more resource distribution entities along the one or more travel routes and minimizing an estimated amount of time to travel from the origin to the destination.” Examiner respectfully disagrees.

Todasco discloses determine one or more travel routes for the user based on at least receiving the origin and the destination (see Todasco, para [0064], wherein the user may also enter start geolocation 1006 or start geo-location 1006 may be detected using a location detection system (e.g., a GPS system). Service provider processing environment 1000 may utilize location map 1004 with start geo-location 1006 and destination geo-location 1008 with route selection criteria 1016 to determine a route A 1010 and a route B 1012),
Todasco discloses wherein determining further comprises implementing one or more optimization algorithms on the one or more initial travel routes with one or more factoring parameters (in Todasco, paras [0016] and [0048], wherein the route selection criteria may be utilized to determine a particular travel route of the multiple travel routes based on specific preferences, criteria, or other data particular to the user. The determined travel route may be selected based on a variation amount from the shortest or most preferential route, where the variation amount may be measured by a variation in time and/or distance between the shortest/preferred route (i.e., algorithms optimization process is minimizing total length) and one or more of the other travel routes (including the travel route determined based on the route selection criteria). The route selection criteria may include factors or weights for objects of interest to user 102, such as potential. The route selection criteria to select a different travel route or pathway from the shortest, fastest, least expensive, or more preferred route (e.g., a "best" route) may be limited by a maximum variation or deviation in time or distance between the travel route matching the route selection criteria and the "best" route), 
Todasco discloses wherein the one or more factoring parameters comprises maximizing a value of the one or more resources associated with the one or more resource distribution entities along the one or more travel routes and minimizing an estimated amount of time to travel from the origin to the destination (see Todasco, para [0037], wherein map application 112 may also receive traffic information, weather information, and/or other travel parameters from an online resource, which may be displayed with the travel route; paras [0023] & [0048], wherein a particularly advertised route may be selected based on advertisements for items/products/entities that cater to multiple users (e.g., dinner, activities, etc.), families, or other groups of users. A travel route may be selected based on the number of users, where the route may normally not be selected if only a single user may view the advertisements while driving, increasing the likelihood that the advertisements are ignored or lightly viewed by only the single driver of the vehicle. Additionally, an advertised route may accrue additional value or compensation for the driver of the vehicle by having multiple users; and para [0015], wherein the map data and/or traffic data may be used to determine multiple travel routes, as well as a shortest or most preferential travel route (e.g., based on time, length, ease of navigation/drive, cost, etc.).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-13, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-2, 4-13, and 15-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I.  Identify the Abstract Ideas
Independent claims 1, 12, and 20, the claim, when “taken as a whole,” is directed to the abstract idea of receiving, an origin and a destination for a user; determining one or more initial travel routes for the user based on at least receiving the origin and the destination; determining one or more resource distribution entities along the one or more travel routes; determining one or more resources associated with the one or more resource distribution entities; determine one or more travel routes for the user based on at least receiving the origin and the destination, wherein determining further comprises implementing one or more optimization algorithms on the one or more initial travel routes with one or more factoring parameters, wherein the one or more factoring parameters comprises maximizing a value of the one or more resources associated with the one or more resource distribution entities along the one or more travel routes and minimizing an estimated amount of time to travel from the origin to the destination; displaying the one or more travel routes, the one or more resource distribution entities along each of the one or more travel routes, and the one or more resources associated with each of the one or more resource distribution entities; receiving, a user selection of at least one of the one or more travel routes; displaying the at least one of the one or more travel routes selected by the user; and initiating a distribution of the one or more resources associated with the one or more resource distribution entities to the user along the at least one of the one or more travel routes selected by the user.
Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1, 12, and 20 are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The above limitation falls within certain methods of organizing human activity-commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), mathematical relationship, and mental processes in that they recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion) groupings of abstract ideas, enumerated in the PEG, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.
Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, comprising: at least one non-transitory storage device; at least one processing device coupled to the at least one non-transitory storage device, wherein the at least one processing device; an onboard computing device…… in claims 1, 12, and 20.”
Claims 1, 12, and 20 recite “electronically receive, from an onboard computing device; transmit control signals configured to cause a computing device of the user to display; electronically receive, from the computing device of the user, input signals.” The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, transmitting, processing, storing , and display data," "automating mental tasks," etc.) are well-understood, routine, etc. MPEP § 2106.05(d)(II)
Furthermore, Examiner asserts that claim 20 also does not include limitations amounting to significantly more than the abstract idea. Although claim 20 includes a computer program product, the computer program product comprising a non-transitory computer-readable medium comprising code amounts to generic computing elements performing generic computing functions.
Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements. 
The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic compute. See FairWarning v. Iatric Systems.  Likewise, claims 1, 12, and 20 implying that “….…transmit control signals configured to cause the onboard computing device to display the at least one of the one or more travel routes selected by the user; and initiate a distribution of the one or more resources associated with the one or more resource distribution entities to the computing device of the user along the at least one of the one or more travel routes selected by the user....……, etc.…” are executed in a computer merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and a whole, the limitations of claims 1, 12, and 20 are not indicative of integration into a practical application.
As a result, Examiner asserts that claims 2, 4-11, 13, and 15-19 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.
Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of:
Claims 1, 12, and 20 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 1, 12, and 20 include various elements that are not directed to the abstract idea. These elements include at least one non-transitory storage device; at least one processing device coupled to the at least one non-transitory storage device, wherein the at least one processing device; an onboard computing device.
Examiner asserts that at least one non-transitory storage device; at least one processing device coupled to the at least one non-transitory storage device, wherein the at least one processing device; an onboard computing device do not amount to significantly more than the abstract idea because they are generic computing element performing generic computing functions. These limitations merely describe implementation of the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Federal Circuit 2015).
Furthermore, Examiner asserts that claim 20 also does not include limitations amounting to significantly more than the abstract idea. Although claim 20 includes a computer program product, the computer program product comprising a non-transitory computer-readable medium comprising code amounts to generic computing elements performing generic computing functions.
Claims 1, 12, and 20 recite “electronically receive, from an onboard computing device; transmit control signals configured to cause a computing device of the user to display; electronically receive, from the computing device of the user, input signals.” The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, transmitting, processing, storing , and display data," "automating mental tasks," etc.) are well-understood, routine, etc. MPEP § 2106.05(d)(II)
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces”, but merely call for performance of the claimed on a set of generic computer components.
In addition, (Fig. 1 and specification paras [0024], [0049], [0066], and [0069])1, of the specification detail any combination of a generic computer system program to perform the method.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.
The computing elements with comprising: a processor and memory are recited at high level of generality (i.e. a generic processor performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer.2 In addition, using a processor to process data has been well-understood, routine, conventional activity in the industry for many years.3
Claims 2, 4-11, 13, and 15-19 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1, 12, and 20. 
The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). This is supported by the fact that the disclosure does not provide the details necessary to provide significantly more than the abstract idea performed on a general-purpose computer and therefore not significantly more. Prior art references teach the limitations of electronically receive, from an onboard computing device associated with a vehicle, an origin and a destination for a user; determine one or more travel routes for the user based on at least receiving the origin and the destination; determine one or more resource distribution entities along the one or more travel routes; determine one or more resources associated with the one or more resource distribution entities; transmit control signals configured to cause a computing device of the user to display the one or more travel routes, the one or more resource distribution entities along each of the one or more travel routes, and the one or more resources associated with each of the one or more resource distribution entities; electronically receive, from the computing device of the user, input signals indicating a user selection of at least one of the one or more travel routes; transmit control signals configured to cause the onboard computing device to display the at least one of the one or more travel routes selected by the user; and initiate a distribution of the one or more resources associated with the one or more resource distribution entities to the computing device of the user along the at least one of the one or more travel routes selected by the user are a known techniques. When viewed individually and as an ordered combination, these additional elements provide no more than appending the recited abstract idea to a computing devices for carrying out the recited abstract idea, and as evinced by Todasco et al. (US Pub. No. 2019/0120654) in view of Tengler et al. (US Pub. No. 2012/0054028), hereinafter Todasco et al., Fig. 1 demonstrates that it is well-understood, routine and conventional for at least one non-transitory storage device; at least one processing device coupled to the at least one non-transitory storage device, wherein the at least one processing device; an onboard computing device. Moreover, Tengler et al., para [0018] demonstrates that it is well-understood, routine and conventional for computing devices. The evidence on record does indeed support a determination that the limitations in question are well-understood, routine, and conventional. Therefore, as shown by cited prior art references, the 2B features of the invention are “routine and conventional.” It is when the claims are wholly directed to the abstract idea without anything significantly more in the claims that the claims are deemed to preempt or monopolize the exception (i.e. the abstract idea).
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, 7-13, 15-16, and 18-20 rejected under 35 U.S.C. 103 as being unpatentable over Todasco et al. (US Pub. No. 2019/0120654) in view of Tengler et al. (US Pub. No. 2012/0054028).
Regarding claim 1, Todasco discloses a system for dynamic resource allocation based on vehicle route selection, the system comprising: 
Applicant’s specification describes in para [0058] The system of this invention allows resource distribution entities (e.g., merchant entities) to subsidize rides offered by vehicle service systems. If a user is travelling from an origin (Point A) to a destination (Point B), the system identifies resources  e.g., offers, discounts, subsidies, and/or the like) associated with the location information of the resource distribution entities (e.g., advertisement locations associated with a merchant entity) along the travel route and suggests travel routes to the user. The system then allows the resource distribution entities to subsidize the ride for the user from Point A to Point B if the user chooses the ride and/or travel routes suggested by the system. The system accesses the onboard computing device associated with the vehicle and/or computing device of the user to identify location of the user in real-time and as soon as the user approaches the location of the merchant, the system automatically distributes (e.g., credits) resources (e.g., funds) provided by the resource distribution entities to the computing device of the user. In one aspect, the amount of funds credited to the computing device of the user may be associated with the advertisement locations of the resource distribution entities. In some cases, the system also allows resource distributed entities to subsidize public transit rides.
at least one non-transitory storage device (see Todasco, para [0086]); and 
at least one processing device coupled to the at least one non-transitory storage device (see Todasco, para [0086]), wherein the at least one processing device is configured to:
electronically receive, from an onboard computing device associated with a vehicle, an origin and a destination for a user (see Todasco, para [0014], wherein electronically is using the device of the user. The map application may further receive a starting location, as well as any intermediary locations, which the map application may display on the map and/or use to determine a travel route between the locations. In various embodiments, the start location may be detected using the GPS locator or other location detection service of the device of the user, or may be input by the user (e.g., entering a home or work address, coordinates, etc.; and para [0021], wherein the device for the vehicle may correspond to a dashboard or other onboard computing device, or may correspond to a device associated with the user exerting control over the vehicle, such a mobile/smart phone, tablet computer, wearable computing device, or other user device);
determine one or more initial travel routes for the user based on at least receiving the origin and the destination (see Todasco, para [0064], wherein route selection criteria 1016 may be used to select one of route A 1010 or route B 1012 based on route selection criteria indicating that the user traveling from start geo-location 1006 to destination geo-location 1008 should view one or more of objects 1014a-c);
determine one or more resource distribution entities along the one or more travel routes (see Todasco, para [0018], wherein the route selection criteria may include or correspond to advertisements and/or an advertisement campaign by an advertiser associated with the application/service provider or a partnered entity with the service provider that requests or purchases advertisement services provided by the application/service provider. In this regard, an entity wishing to advertise may request that the service provider set route selection criteria so that a determined route, as discussed above, may be selected and/or determined based on advertisements, products, or other visual and physical items along the route provide advertisements associated with or requested by the entity. Such a route may correspond to a "sponsored" route, or a route that an entity wishes to sponsor for use so that visual advertisements may be seen by users on the travel route); 
determine one or more resources associated with the one or more resource distribution entities (see Todasco, paras [0027]-[0028], wherein the travel route determined using the route selection criteria may be selected due to advertisements and/or points of interest, the overall fare for use of the transportation provider may be lowered if the user accepts travel on the determined travel route. Thus, the user may realize a discount or benefit from traveling on the travel route determined using the route selection criteria when using the transportation provider);
determine one or more travel routes for the user based on at least receiving the origin and the destination (see Todasco, para [0064], wherein the user may also enter start geolocation 1006 or start geo-location 1006 may be detected using a location detection system (e.g., a GPS system). Service provider processing environment 1000 may utilize location map 1004 with start geo-location 1006 and destination geo-location 1008 with route selection criteria 1016 to determine a route A 1010 and a route B 1012), 
wherein determining further comprises implementing one or more optimization algorithms on the one or more initial travel routes with one or more factoring parameters (in Todasco, paras [0016] and [0048], wherein the route selection criteria may be utilized to determine a particular travel route of the multiple travel routes based on specific preferences, criteria, or other data particular to the user. The determined travel route may be selected based on a variation amount from the shortest or most preferential route, where the variation amount may be measured by a variation in time and/or distance between the shortest/preferred route (i.e., algorithms optimization process is minimizing total length) and one or more of the other travel routes (including the travel route determined based on the route selection criteria). The route selection criteria may include factors or weights for objects of interest to user 102, such as potential. The route selection criteria to select a different travel route or pathway from the shortest, fastest, least expensive, or more preferred route (e.g., a "best" route) may be limited by a maximum variation or deviation in time or distance between the travel route matching the route selection criteria and the "best" route), 
wherein the one or more factoring parameters comprises maximizing a value of the one or more resources associated with the one or more resource distribution entities along the one or more travel routes and minimizing an estimated amount of time to travel from the origin to the destination (see Todasco, paras [0023] & [0048], wherein a particularly advertised route may be selected based on advertisements for items/products/entities that cater to multiple users (e.g., dinner, activities, etc.), families, or other groups of users. A travel route may be selected based on the number of users, where the route may normally not be selected if only a single user may view the advertisements while driving, increasing the likelihood that the advertisements are ignored or lightly viewed by only the single driver of the vehicle. Additionally, an advertised route may accrue additional value or compensation for the driver of the vehicle by having multiple users; and para [0015], wherein the map data and/or traffic data may be used to determine multiple travel routes, as well as a shortest or most preferential travel route (e.g., based on time, length, ease of navigation/drive, cost, etc.);
transmit control signals configured to cause a computing device of the user to display the one or more travel routes, the one or more resource distribution entities along each of the one or more travel routes, and the one or more resources associated with each of the one or more resource distribution entities (see Todasco, paras [0036]-[0037], wherein once the travel route is determined and/or received, map application 112 may output the travel route on a map interface (i.e., transmit control signals) displayed using a graphical user interface (GUI) and output display of device 110. The travel route output in the map interface may include direction, a graphic for display on a visual map, and/or other information used to direct a user to the destination location from user 102's starting/current location, which may be displayed using an interface of map application 112; para [0018], wherein the route selection criteria may include or correspond to advertisements and/or an advertisement campaign by an advertiser associated with the application/service provider or a partnered entity with the service provider that requests or purchases advertisement services provided by the application/service provider. In this regard, an entity wishing to advertise may request that the service provider set route selection criteria so that a determined route, as discussed above, may be selected and/or determined based on advertisements, products, or other visual and physical items along the route provide advertisements associated with or requested by the entity. Such a route may correspond to a "sponsored" route, or a route that an entity wishes to sponsor for use so that visual advertisements may be seen by users on the travel route; and paras [0027]-[0028], wherein the travel route determined using the route selection criteria may be selected due to advertisements and/or points of interest, the overall fare for use of the transportation provider may be lowered if the user accepts travel on the determined travel route. Thus, the user may realize a discount or benefit from traveling on the travel route determined using the route selection criteria when using the transportation provider);
electronically receive, from the computing device of the user, input signals indicating a user selection of at least one of the one or more travel routes (see Todasco, paras [0037] and [0069], wherein electronically is using the device of the user. User 102 may utilize an interface of map application 112 and/or one or more input devices to select the process, which may cause recalculation and determination of a new travel route, which may be based on other parameters instead of or with the route selection criteria);
transmit control signals configured to cause the onboard computing device to display the at least one of the one or more travel routes selected by the user (see Todasco, paras [0036]-[0037], wherein once the travel route is determined and/or received, map application 112 may output the travel route on a map interface (i.e., transmit control signals) displayed using a graphical user interface (GUI) and output display of device 110. The travel route output in the map interface may include direction, a graphic for display on a visual map, and/or other information used to direct a user to the destination location from user 102's starting/current location, which may be displayed using an interface of map application 112; and para [0021], wherein the device for the vehicle may correspond to a dashboard or other onboard computing device, or may correspond to a device associated with the user exerting control over the vehicle, such a mobile/smart phone, tablet computer, wearable computing device, or other user device); and
Todasco et al. fails to explicitly disclose initiate a distribution of the one or more resources associated with the one or more resource distribution entities to the computing device of the user along the at least one of the one or more travel routes selected by the user.
Analogous art Tengler discloses initiate a distribution of the one or more resources associated with the one or more resource distribution entities to the computing device of the user along the at least one of the one or more travel routes selected by the user (see Tengler, para [0077] when the targeted vehicle 12 enters the boundary (as determined from the comparison), the processor 36 initiates the transmission of a signal from the telematics unit 14 to the service center 24 that the vehicle 12 did in fact pass by the medium 202; para [0062] the navigation route(s) may be determined from heuristic data (which may be obtained from vehicle probe data which is stored in the user profile at the service center 24), where the heuristic data may be used to predict where the vehicle 12 may be headed at a particular time and/or to determine a habit of the vehicle 12, which may be used for future advertising planning and/or distribution; and para [0046] involves identifying the marketing agency 100 that represents an entity that i) is associated with a point of interest for which a navigation route was requested, and/or ii) offers goods/services directed toward at least one occupant of the vehicle 12 traveling along the requested navigation route).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Todasco, regarding the map application route selection and output, to have included initiate a distribution of the one or more resources associated with the one or more resource distribution entities to the computing device of the user along the at least one of the one or more travel routes selected by the user because it would improve the user experience by targeting an advertisement corresponding to an item the user wishes to purchase/rent. Todasco discloses route selection criteria may be set to determine travel routes that cause advertisements or points of interest to be incorporated with and visible during travel on the travel route. Using the advertising to a targeted vehicle of Tengler would improve effectively advertised to targeted vehicle. 
Regarding claim 2, Todasco discloses the system of claim 1, wherein the at least one processing device is further configured to electronically receive, from the computing device of the user, the origin and destination (see Todasco, para [0015], wherein electronically is using the device of the user. Multiple travel routes may be taken between a starting location and destination endpoint. Each travel route may have a different length of travel and/or travel time associated with the routes, such as a route taking freeways, toll roads, or main roads, and another route that travels on non-freeways, side roads, or city streets to the destination location. Data used to determine each travel route and an associated travel time/length may include preset data and/or real-time data, such as length of travel). 
Regarding claim 4, Todasco discloses the system of claim 1, wherein the at least one processing device is further configured to:
electronically receive, from the computing device of the user, input signals indicating a user selection of at least one of the one or more resource distribution entities (see Todasco, para [0014], wherein electronically is using the device of the user. The map application may further receive a starting location, as well as any intermediary locations, which the map application may display on the map and/or use to determine a travel route between the locations. In various embodiments, the start location may be detected using the GPS locator or other location detection service of the device of the user, or may be input by the user (e.g., entering a home or work address, coordinates, etc.); and para [0020], wherein the user information used to determine points of interest may be used in conjunction with an advertisement requested by an entity or an established advertisement campaign, as discussed above, to select travel routes with advertisements of interest to the user); and
determine the one or more travel routes based on at least the user selection of the at least one of the one or more resource distribution entities (see Todasco, para [0048], wherein routing application 130 may therefore use route selection criteria to determine and select one of the multiple travel pathways based on the visual objects and/or sights along the travel routes. For example, the route selection criteria may correspond to an advertisement request or campaign by service provider server 120 or another entity, such as a user, merchant, business, or advertising agency).
Regarding claim 5, Todasco discloses the system of claim 1, wherein the at least one processing device is further configured to:
electronically receive, from the computing device of the user, input signals indicating as user selection of one or more resource types associated with the one or more resources (see Todasco, para [0014], wherein electronically is using the device of the user. The map application may further receive a starting location, as well as any intermediary locations, which the map application may display on the map and/or use to determine a travel route between the locations. In various embodiments, the start location may be detected using the GPS locator or other location detection service of the device of the user, or may be input by the user (e.g., entering a home or work address, coordinates, etc.); and para [0027], wherein the compensation may be monetary, such as a fee or payment provided to the user from the service provider and/or an entity requesting travel on the particular travel route based on the route selection criteria. For example, the user may collect a portion of ad revenue generated by the service provider for traveling on the determined travel route); 
determine at least one of the one or more resource distribution entities with at least one of the one or more resources associated with the one or more resource types (see Todasco, para [0027], wherein the compensation may be monetary, such as a fee or payment provided to the user from the service provider and/or an entity requesting travel on the particular travel route based on the route selection criteria. For example, the user may collect a portion of ad revenue generated by the service provider for traveling on the determined travel route. The compensation may be useable with the service provider to receive benefits or discounts, including benefits or discounts for products advertised along the travel route and/or for use with points of interest on the travel route); and
determine the one or more travel routes based on the at least one of the one or more resource distribution entities with at least one of the one or more resources associated with the one or more resource types (see Todasco, para [0027], wherein the compensation may be monetary, such as a fee or payment provided to the user from the service provider and/or an entity requesting travel on the particular travel route based on the route selection criteria. For example, the user may collect a portion of ad revenue generated by the service provider for traveling on the determined travel route. The compensation may be useable with the service provider to receive benefits or discounts, including benefits or discounts for products advertised along the travel route and/or for use with points of interest on the travel route).
Regarding claim 7, Todasco discloses the system of claim 1, wherein the at least one processing device is further configured to:
transmit control signals configured to cause the one or more computing devices of the one or more resource distribution entities to receive the user selection of the at least one of the one or more travel routes (see Todasco, paras [0036]-[0037], wherein once the travel route is determined and/or received, map application 112 may output the travel route on a map interface (i.e., transmit control signals) displayed using a graphical user interface (GUI) and output display of device 110. The travel route output in the map interface may include direction, a graphic for display on a visual map, and/or other information used to direct a user to the destination location from user 102's starting/current location, which may be displayed using an interface of map application 112. Map application 112 may utilize service provider server 120 to determine the travel route between the starting/current point and the destination endpoint based on route selection criteria, for example, by communicating the starting/current point and the destination endpoint to service provider server 120. In certain embodiments, route selection criteria may also be transmitted by map application 112 to service provider server 120, or may be received by map application 112 from service provider server 120 for use in calculation/determination of the travel route based on the route selection criteria. Moreover, user data, preferences, or other information may be sent and/or received by map application 112 for use in the travel route determination based on route selection criteria);
electronically receive, from the one or more computing devices of the one or more resource distribution entities, the one or more resources to be distributed to the user (see Todasco, para [0036], wherein the application may comprise a ride service application for hiring the vehicle to travel to the points/locations, wherein the travel route is determined based on an advertisement campaign for users using the ride service application and comprises a cheaper fare than a different travel route that the user receives for taking the travel route having the advertisement campaign); and
Todasco et al. fails to explicitly disclose transmit control signals configured to cause the computing device of the user to receive the one or more resources. 
Analogous art Tengler discloses transmit control signals configured to cause the computing device of the user to receive the one or more resources (see Tengler, para [0077] when the targeted vehicle 12 enters the boundary (as determined from the comparison), the processor 36 initiates the transmission of a signal from the telematics unit 14 to the service center 24 that the vehicle 12 did in fact pass by the medium 202. Upon receiving the signal from the telematics unit 14, the service center 24 notifies the marketing agency 100 (via, e.g., a voice call or a data message) that the targeted vehicle 12 passed by the medium 202 upon which the advertisement was placed. The telematics unit 14 periodically sends the GPS location of the vehicle 12 to the service center 24, which compares the information to the route leading up to the geofence 204 boundary to determine whether or not the vehicle 12 passed by the medium 202).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Todasco, regarding the map application route selection and output, to have included transmit control signals configured to cause the computing device of the user to receive the one or more resources because it would improve the user experience by targeting an advertisement corresponding to an item the user wishes to purchase/rent. Todasco discloses route selection criteria may be set to determine travel routes that cause advertisements or points of interest to be incorporated with and visible during travel on the travel route. The user may also be detected when the vehicle's device connects to a communication device of the user. Using the advertising to a targeted vehicle of Tengler would improve effectively advertised to targeted vehicle. 
Regarding claim 8, Todasco discloses the system of claim 1, wherein the at least one processing device is further configured to:
electronically receive, from the onboard computing device associated with the vehicle and/or the computing device of the user, a real-time location information of the user along the at least one of the one or more travel routes selected by the user (see Todasco, para [0021], wherein the device for the vehicle may correspond to a dashboard or other onboard computing device, or may correspond to a device associated with the user exerting control over the vehicle, such a mobile/smart phone, tablet computer, wearable computing device, or other user device; and abstract, wherein user may utilize a device application to map or route between two or more endpoints, such as geo-locations entered or detected by the device. During calculation of a travel route between the endpoints, real-time data, user preferences, and requesting entities may provide criteria data that may cause determination of a particular travel route, where the travel route may be longer than a most efficient route but within a pre-defined variable time or distance allotment and match the criteria data);
determine location information associated with the one or more resource distribution entities along the at least one of the one or more travel routes selected by the user (see Todasco, para [0018], wherein the advertisements may also correspond to sales locations, such as a physical merchant storefront of the entity or storefront selling the entities products (e.g., an automotive dealership, a sales warehouse, a mall, etc.). Moreover, the advertisements may correspond to products or items sold or advertised by the entity, including houses, vehicles, electronics, and/or other items visual by a user while traveling on the travel route; and para [0019], wherein the route selection criteria may also correspond to points of interest to the user while traveling to one or more locations, for example, from the start location/point to the destination location/endpoint input to the map application. Points of interest may correspond to advertisements discussed above, and may also correspond to other visual sights and things visible to the user while traveling on the travel route and that are of interest to the user based on user information and/or preferences); and
Todasco et al. fails to explicitly disclose transmit control signals configured to cause the computing device associated with the one or more resource distribution entities to distribute the one or more resources when the real-time location information of the user indicates that the user is within a predetermined distance from the location information associated with the one or more resource distribution entities. 
Analogous art Tengler discloses transmit control signals configured to cause the computing device associated with the one or more resource distribution entities to distribute the one or more resources when the real-time location information of the user indicates that the user is within a predetermined distance from the location information associated with the one or more resource distribution entities (see Tengler, para [0077] the processor 36 associated with the telematics unit 14 continuously monitors the then current location of the vehicle 12, and compares the location of the vehicle 12 with the GPS coordinates defining the geofence 204 boundary. When the targeted vehicle 12 enters the boundary (as determined from the comparison), the processor 36 initiates the transmission of a signal from the telematics unit 14 to the service center 24 that the vehicle 12 did in fact pass by the medium 202. Upon receiving the signal from the telematics unit 14, the service center 24 notifies the marketing agency 100 (via, e.g., a voice call or a data message) that the targeted vehicle 12 passed by the medium 202 upon which the advertisement was placed. The telematics unit 14 periodically sends the GPS location of the vehicle 12 to the service center 24, which compares the information to the route leading up to the geofence 204 boundary to determine whether or not the vehicle 12 passed by the medium 202; para [0062] the navigation route(s) may be determined from heuristic data (which may be obtained from vehicle probe data which is stored in the user profile at the service center 24), where the heuristic data may be used to predict where the vehicle 12 may be headed at a particular time and/or to determine a habit of the vehicle 12, which may be used for future advertising planning and/or distribution; and para [0046] involves identifying the marketing agency 100 that represents an entity that i) is associated with a point of interest for which a navigation route was requested, and/or ii) offers goods/services directed toward at least one occupant of the vehicle 12 traveling along the requested navigation route).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Todasco, regarding the map application route selection and output, to have included transmit control signals configured to cause the computing device associated with the one or more resource distribution entities to distribute the one or more resources when the real-time location information of the user indicates that the user is within a predetermined distance from the location information associated with the one or more resource distribution entities because it would improve the user experience by targeting an advertisement corresponding to an item the user wishes to purchase/rent. Todasco discloses route selection criteria may be set to determine travel routes that cause advertisements or points of interest to be incorporated with and visible during travel on the travel route. The user may also be detected when the vehicle's device connects to a communication device of the user. Using the advertising to a targeted vehicle of Tengler would improve effectively advertised to targeted vehicle. 
Regarding claim 9, Todasco discloses the system of claim 8, wherein the at least one processing device is further configured to:
establish a communication link with one or more resource repositories associated with the one or more resource distribution entities (see Todasco, para [0088], wherein a plurality of computer systems 500 coupled by communication link 518 to the network (e.g., such as a LAN, WLAN, PTSN, and/or various other wired or wireless networks, including telecommunications, mobile, and cellular phone networks); and para [0053], wherein service provider server 120 may further include database 126 which may include, for example, identifiers such as operating system registry entries, cookies associated with routing application 130, advertisement application 122, and/or other applications 124, identifiers associated with hardware of service provider server 120, or other appropriate identifiers. Database 126 may include route selection criteria set by one or more entities and/or determined using available user information and/or advertisement/point of interest information. Database 126 may include determined travel routes, and well as map information for use in determining travel routes);
electronically receive, the one or more resources from the one or more resource repositories (see Todasco, para [0051], wherein routing application 122 may correspond to specialized hardware and/or software to receive advertisement locations,  advertisements for display on a travel route (e.g., using a digital billboard), advertisement objects, an advertisement campaign (e.g., an item, product, or business an entity would like to promote), and/or other location data of visible objects on a travel route corresponding to points for interest to user 102 or set by another entity; and para [0053], wherein service provider server 120 may further include database 126 which may include, for example, identifiers such as operating system registry entries, cookies associated with routing application 130, advertisement application 122, and/or other applications 124, identifiers associated with hardware of service provider server 120, or other appropriate identifiers); and 
Todasco et al. fails to explicitly disclose initiate a distribution of the one or more resources from the one or more resource repositories to the computing device associated with the user when the real-time location information of the user indicates that the user is within a predetermined distance from the location information associated with the one or more resource distribution entities. 
Analogous art Tengler discloses initiate a distribution of the one or more resources from the one or more resource repositories to the computing device associated with the user when the real-time location information of the user indicates that the user is within a predetermined distance from the location information associated with the one or more resource distribution entities (see Tengler, para [0077] the processor 36 associated with the telematics unit 14 continuously monitors the then current location of the vehicle 12, and compares the location of the vehicle 12 with the GPS coordinates defining the geofence 204 boundary. When the targeted vehicle 12 enters the boundary (as determined from the comparison), the processor 36 initiates the transmission of a signal from the telematics unit 14 to the service center 24 that the vehicle 12 did in fact pass by the medium 202. Upon receiving the signal from the telematics unit 14, the service center 24 notifies the marketing agency 100 (via, e.g., a voice call or a data message) that the targeted vehicle 12 passed by the medium 202 upon which the advertisement was placed. The telematics unit 14 periodically sends the GPS location of the vehicle 12 to the service center 24, which compares the information to the route leading up to the geofence 204 boundary to determine whether or not the vehicle 12 passed by the medium 202; para [0078] the method may include collecting, at an advertising site along a particular road segment, demographic data from a plurality of vehicle probes. The demographic data may be collected by identifying the vehicle 12 or a service center account number associated with the user and/or vehicle, and then retrieving appropriate user profiles associated with the vehicle 12 owner or other authorized vehicle 12 operators stored in the database 72 at the service center 24; para [0062] the navigation route(s) may be determined from heuristic data (which may be obtained from vehicle probe data which is stored in the user profile at the service center 24), where the heuristic data may be used to predict where the vehicle 12 may be headed at a particular time and/or to determine a habit of the vehicle 12, which may be used for future advertising planning and/or distribution; and para [0046] involves identifying the marketing agency 100 that represents an entity that i) is associated with a point of interest for which a navigation route was requested, and/or ii) offers goods/services directed toward at least one occupant of the vehicle 12 traveling along the requested navigation route).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Todasco, regarding the map application route selection and output, to have included initiate a distribution of the one or more resources from the one or more resource repositories to the computing device associated with the user when the real-time location information of the user indicates that the user is within a predetermined distance from the location information associated with the one or more resource distribution entities because it would improve the user experience by targeting an advertisement corresponding to an item the user wishes to purchase/rent. Todasco discloses route selection criteria may be set to determine travel routes that cause advertisements or points of interest to be incorporated with and visible during travel on the travel route. The user may also be detected when the vehicle's device connects to a communication device of the user. Using the advertising to a targeted vehicle of Tengler would improve effectively advertised to targeted vehicle. 
Regarding claim 10, Todasco discloses the system of claim 9, wherein the location information associated with the one or more resource distribution entities comprises at least a location of one or more billboard advertisements associated with the one or more resource distribution entities (see Todasco, para [0051], wherein receive advertisement locations, advertisements for display on a travel route (e.g., using a digital billboard), advertisement objects, an advertisement campaign (e.g., an item, product, or business an entity would like to promote), and/or other location data of visible objects on a travel route corresponding to points for interest to user 102 or set by another entity).
Regarding claim 11, Todasco discloses the system of claim 10, wherein the one or more resources comprises at least one or more offers for the one or more resources associated with the one or more resource distribution entities (see Todasco, para [0053], wherein Service provider server 120 may further include database 126 which may include, for example, identifiers such as operating system registry entries, cookies associated with routing application 130, advertisement application 122, and/or other applications 124, identifiers associated with hardware of service provider server 120, or other appropriate identifiers. Moreover, database 126 may include benefits, compensation, or rewards information for use in providing to users and/or receiving from users during route selection/use and/or re-calculation).
Regarding claims 12-13 and 15-19 are rejected based upon the same rationale as the rejection of claims 1-2 and 4-8, respectively, since they are the method claims corresponding to the system claims. 
Regarding claims 20 is rejected based upon the same rationale as the rejection of claims 1, respectively, since they are the computer-readable medium claim corresponding to the system claim. Claim 20 recites additional feature a non-transitory computer-readable medium comprising code (see Todasco, para [0086]-[0087]).
Claims 6 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Todasco et al. (US Pub. No. 2019/0120654), in view of Tengler et al. (US Pub. No. 2012/0054028), and further in view of Dubielzyk et al. (US Pub. No. 2019/0186943).
Regarding claim 6, Todasco discloses the system of claim 1, wherein the at least one processing device is further configured to:
electronically receive, from the computing device of the user, the origin and the destination (see Todasco, para [0014], wherein electronically is using the device of the user. The map application may further receive a starting location, as well as any intermediary locations, which the map application may display on the map and/or use to determine a travel route between the locations. In various embodiments, the start location may be detected using the GPS locator or other location detection service of the device of the user, or may be input by the user (e.g., entering a home or work address, coordinates, etc.); and para [0019], wherein the route selection criteria may also correspond to points of interest to the user while traveling to one or more locations, for example, from the start location/point to the destination location/endpoint input to the map application.);
transmit control signals configured to cause the computing device of the user to display the one or more travel routes (see Todasco, paras [0036]-[0037], wherein once the travel route is determined and/or received, map application 112 may output the travel route on a map interface (i.e., transmit control signals) displayed using a graphical user interface (GUI) and output display of device 110. The travel route output in the map interface may include direction, a graphic for display on a visual map, and/or other information used to direct a user to the destination location from user 102's starting/current location, which may be displayed using an interface of map application 112); and
electronically receive, from the computing device of the user, input signals indicating the user selection of at least one of the one or more travel routes (see Todasco, paras [0037] and [0069], wherein electronically is using the device of the user. User 102 may utilize an interface of map application 112 and/or one or more input devices to select the process, which may cause recalculation and determination of a new travel route, which may be based on other parameters instead of or with the route selection criteria).
Todasco et al. and Tengler et al. combined fail to explicitly disclose initiate transmission of the origin and the destination to a computing device associated with a vehicle provider; electronically receive, from the computing device associated with the vehicle provider, availability of one or more vehicles for each of the one or more travel routes for the user; the availability of the one or more vehicles for each of the one or more travel routes.
Analogous art Dubielzyk et al. discloses initiate transmission of the origin and the destination to a computing device associated with a vehicle provider (see Dubielzyk, para [0063], wherein continuously or periodically (e.g., every 5-10 seconds) calls a get ride status function to receive status information regarding the status of the ride by providing the ride ID to the ride service API 208. In response, the ride service API 208 provides status information to the mapping application 128. The status information may include: waiting for the driver to accept the ride 628, waiting for the driver to arrive at the pick-up location 630, ride in progress 632, and ride completed 634);
Analogous art Dubielzyk et al. discloses electronically receive, from the computing device associated with the vehicle provider, availability of one or more vehicles for each of the one or more travel routes for the user (see Dubielzyk, para [0100], wherein the display 1500 may include indications of the number of available vehicles 1510 employed by the ride service provider; and para [0069], wherein the server device 104 may then generate one or several recommended multi-modal routes and provide the recommended routes to the mapping application 128 for the user to select one of the recommended routes and begin navigating to the destination location;
Analogous art Dubielzyk et al. discloses the availability of the one or more vehicles for each of the one or more travel routes (see Dubielzyk, para [0100], wherein a preview of a three dimensional street level view 1508 of the area around a pick-up location may be provided for one of the recommended pick-up locations, so that the user may easily find the driver at the pick-up location. The preview may include a selectable user control, such that when selected, the pick-up request display presents a full screen view of the three-dimensional street level view of the area around the pick-up location. Additionally, the display 1500 may include indications of the number of available vehicles 1510 employed by the ride service provider; and para [0083], wherein the mapping application 128 may present several recommended multi-modal routes to the destination location and a user may choose one of the recommended multi-modal routes by for example, touch-selecting an indication of the route, as described above with reference to FIG. 6); and
at least one of the one or more vehicles available for the at least one of the one or more travel routes (see Dubielzyk, para [0100], wherein a preview of a three dimensional street level view 1508 of the area around a pick-up location may be provided for one of the recommended pick-up locations, so that the user may easily find the driver at the pick-up location. The preview may include a selectable user control, such that when selected, the pick-up request display presents a full screen view of the three-dimensional street level view of the area around the pick-up location. Additionally, the display 1500 may include indications of the number of available vehicles 1510 employed by the ride service provider; and para [0083], wherein the mapping application 128 may present several recommended multi-modal routes to the destination location and a user may choose one of the recommended multi-modal routes by for example, touch-selecting an indication of the route, as described above with reference to FIG. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Todasco, regarding the map application route selection and output, to have included initiate transmission of the origin and the destination to a computing device associated with a vehicle provider; electronically receive, from the computing device associated with the vehicle provider, availability of one or more vehicles for each of the one or more travel routes for the user; and at least one of the one or more vehicles available for the at least one of the one or more travel routes because it would improve the user experience by targeting an advertisement corresponding to an item the user wishes to purchase/rent. Todasco discloses route selection criteria may be set to determine travel routes that cause advertisements or points of interest to be incorporated with and visible during travel on the travel route. Using the ride service in a navigation application of Dubielzyk would improve effectively advertised to targeted vehicle. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        5/4/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While the method in claim a recites "a method implemented by a processor," this is well-understood, routine, and conventional as disclosed in (Fig. 1 and specification paras [0024], [0049], [0066], and [0069]). Therefore, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. " receiving, transmitting, processing, storing , and display data," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d))
        
        Further, the applicant's use of a computer is merely confining the abstract idea to a particular technological environment, which does not provide significantly more. 
        
        2 represents mere instructions to apply an exception under MPEP 2106.05(f)
        
        3 See US. Pub. No. 2006/0242154 (see spec. para [0045] the invention is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like.